Citation Nr: 1001607	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-19 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
education benefits under Chapter 30, Title 38, United States 
Code (Chapter 30 benefits) in the calculated amount of 
$10,460.64.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to 
January 2005 and has other active duty which has not 
presently been verified.  

This appeal arises from June 2007 Decision on a Waiver of 
Indebtedness, of the Committee on Waivers and Compromises, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  


FINDINGS OF FACT

1.  In October 2005, the Veteran began receiving education 
benefits under Chapter 30, Title 38 United States Code.

2.  In October 2006, the Veteran's entitlement to training 
and rehabilitation for Veteran's with service-connected 
disability was established, (Chapter 31, Title 38 United 
States Code benefits [Chapter 31 benefits]), which he elected 
to receive in lieu of benefits under Chapter 30.  

3.  In October 2006, VA erroneously paid the Veteran Chapter 
31 benefits effective from October 2005, which essentially 
duplicated the payments he had already received under Chapter 
30 from October 2005 to October 2006.  

4.  The duplicate payments of Chapter 30 and Chapter 31 
benefits were due solely to VA error.  


CONCLUSION OF LAW

The overpayment of Chapter 30 benefits in the calculated 
amount of $10,460.64 was the result of sole VA administrative 
error; with such overpayment not properly created, the 
related debt assessed against the Veteran is not valid.  
38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As best as can be discerned from the limited information 
provided by the agency of original jurisdiction in the file 
submitted to the Board, the facts of this case are as 
follows.  

Shortly after his discharge from service in Iraq with the 
Marine Corps, the Veteran applied for, and was granted VA 
Chapter 30 Education Benefits.  Payments for these benefits 
commenced in October 2005.  At the same time, the Veteran 
apparently submitted a claim for VA compensation benefits for 
service connected disabilities.  The following year, in 
October 2006, the Veteran was awarded compensation benefits 
for his service connected disabilities, and at the same time, 
earned entitlement to Chapter 31, VA Education Benefits, 
(education benefits for those with service connected 
disabilities).  He then chose to receive the Chapter 31 
benefits, in lieu of the Chapter 30 benefits.  In processing 
the award, VA the paid the Veteran his Chapter 31 benefits, 
without accounting for the Chapter 30 benefits he had already 
received.  This resulted in an overpayment of Chapter 30 
benefits in the calculated amount of $10,460.64.  (In 
essence, VA apparently duplicated the education benefits the 
Veteran was paid between October 2005 and October 2006.)  

No action on the Veteran's part is apparent in the creation 
of this debt, and indeed, a March 2008 letter from VA 
acknowledges it occurred as a result of VA's administrative 
error.  Applicable criteria provide that if a debt was the 
result of administrative error, the effective date of the 
reduction of benefits (here, the Chapter 30 benefits) would 
be the date of the last payment based on this error; 
consequently, there would be no overpayment charged to the 
Veteran for the overpayment attributable to the 
administrative error.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.500.  

The error in this case stems from VA's simultaneous payment 
of Chapter 30 and Chapter 31 Education Benefits.  The Veteran 
played no role in this act.  Therefore, the effective date 
for the termination of Chapter 30 benefits, must be the date 
they were actually terminated (October 2006).  Accordingly, 
the overpayment at issue was not properly created; the 
assessed debt of $10,460.64 is not valid and is not owed by 
the Veteran.  The appeal is allowed.  





ORDER

An assessed Chapter 30 overpayment debt of $10,460.64 was not 
properly created, and the Veteran does not owe this assessed 
debt.  The appeal is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


